Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.
 
Response to Arguments
	With regard to the 112(b) rejection, applicant’s amendment overcomes the rejection and that rejection is withdrawn.  
	With regard to the 101 applicant argues that the claims recite a particular way to solve a problem and like McRo use specific rules to solve a problem.  The examiner disagrees.  Nowhere in applicant’s claims recite any specific rule.  Rather, the claims merely indicate the use of certain data to provide the feedback, but do not indicate any specific rule of how that data is utilized to obtain the feedback.  Applicant’s cites to the specification are of no import as the specification is not in the claims.  Further, the cites to the specification do not recite any rules or algorithms, but like the claims merely recite a result based upon some data without disclosing how those results are obtained.  Thus, he claims recite no rules or otherwise than a result oriented claim that feedback is provided based on whether the first and second articles of clothing match based on the matching characteristics. There is no rule or specific way that applicant describes how that feedback is obtained and therefore does not recite a particular solution.  The 101 rejection is maintained. 
	With regard to the art rejection, applicant argues that Rice does not disclose “wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors. The Examiner instead relies on Rice as teaching this limitation.”   In particular, applicant argues that “an individual attempting to determine whether clothes match based on a wide variety of matching characteristics would [not] look to a solution that is designed for painters.”  In particular, Rice is cited for the disclosure of recommending colors/combination of colors to a person’s style preferences, see e.g. ¶50.  Rice discloses the well-known use of “matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous color” in determining recommended colors for a user.  Rice is directed to the use of “matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors” for a user.  Such use of color recommendations in Rice is primarily disclosed in Rice for determining paint colors, but the fundamental teaching of Rice is with regard to color coordination, rather than painting, which is similar to applicant’s use of “based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous color” for color coordination and thus a POSITA would have looked to the teaching of Rice for the color coordination/matching teachings rather than the specific painting use case discussed in Rice.   
Additionally, applicant’s argument with regard to “neutral colors” is not persuasive.  The claims recite “based on” and “neutral colors” which are incredibly broad terms.  In particular, Rice ¶111-112 makes clear that recommendations are based upon the inputted color, and utilize known color coordination schemes, of which “whites and neutrals” as known by Rice would be part of, to recommend a color.  Beyond that, the phrase “neutral colors” broadly refers to a class of colors that would be present on a color wheel and Rice explicitly discloses the use of a color wheel, which includes neutral colors and other colors for recommendation.  Therefore, Rice discloses the “based on neutral colors” limitation. 

Claim Interpretation
The limitations:
“wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and a user's skin tone;” and 
“wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors” are interpreted as follows:
“Wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and a user's skin tone”: is interpreted to require at least each and every one of the listed characteristics to be used in the matching due to the use of the connector “and.” 
“Wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors”: is interpreted to indicate that the color palette matching also requires the use of each and every listed characteristic due to the use of the connector “and.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include non-transitory, computer-readable medium comprising software instructions, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "item of manufacture." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to providing clothing outfit recommendations which is akin to an idea of itself (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
analyze an image of a first article of clothing based on a plurality of matching characteristics; 
analyze an image of a second article of clothing based on the plurality of matching characteristics; 
compare the images of the first and second articles of clothing using the plurality of matching characteristics; 
and provide feedback on whether the first and second articles of clothing match based on the plurality of matching characteristics, and
wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, a user's hair color, and the user's skin tone; and 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors..

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
non-transitory, computer-readable medium comprising software instructions 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2 and 9-11 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 14-15, 19-20 are rejected under 35 USC 103 as being unpatentable over US 2018/0046882 Carroll in view of US 2018/0218433 Penner et al. (hereafter Penner) and US 2005/0100210, Rice et al. (hereafter Rice). 

1. A non-transitory, computer-readable medium comprising software instructions that, when executed by at least one processor, causes the at least one processor to: 
analyze an image of a first article of clothing based on a plurality of matching characteristics; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe)
analyze an image of a second article of clothing based on the plurality of matching characteristics; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe)
compare the images of the first and second articles of clothing for a plurality of matching characteristics; (Carroll ¶43 compares the articles of clothing to find matches)
and provide feedback on whether the first and second articles of clothing match based on the plurality of matching characteristics; and  (Carroll ¶54-55 provides feedback about the articles of clothing)
wherein the plurality of matching characteristics comprise a color palette, a pattern type, a clothing style, a clothing type, an occasion type, and the user's skin tone; and (Carroll ¶38 provides color and pattern matching; ¶43 discloses clothing type and occasion type; ¶41 discloses skin tone. 

Carroll does not disclose wherein the plurality of matching characteristics comprise a user's hair color.
However, Penner ¶76 discloses using hair color as part of outfit recommendations.  It would have been obvious to modify the system of Carroll to include the use of hair color as part of the recommendation algorithm in order to improve the recommended clothing sets as taught by Penner (¶76). 


Carroll and Penner do not disclose 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors. 

However, Rice, in a color matching disclosure, teaches how to find matching or complimentary colors, discloses at ¶31 discloses the well-known use of color wheels (hue ranges form 0-360 degrees [a wheel]), core color, shading, accent, triad, analogous colors; ¶6, 100 neutral colors).  It thus would have been obvious to utilize the well-known color theory methods as taught by Rice with in order to provide color recommendations with predictable results. 

2. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation of whether the second article of clothing matches the first article of clothing.  (Carroll ¶54-55 provides feedback about the articles of clothing)

9. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor is a processing system of a camera-equipped mobile electronic device.  (Carroll ¶31 discloses a camera on a smartphone) 

10. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation for a plurality of additional articles of clothing that match the first article of clothing.  (Carroll Claim 6 discloses additional articles of clothing)

14. A method of providing clothing suggestions comprising the steps of: 
obtaining an image of a first article of clothing; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe;  ¶31 discloses a camera on a smartphone for obtaining images)
obtaining an image of a second article of clothing; (Carroll ¶38 analyzes articles of clothing in a user’s wardrobe; ¶31 discloses a camera on a smartphone for obtaining images)
providing a plurality of clothing matching characteristics comprising a color palette, a pattern type, a clothing style, a clothing type, an occasion type, and the user's skin tone; and (Carroll ¶38 provides color and pattern matching; ¶43 discloses clothing type and occasion type; ¶41 discloses skin tone)
comparing the image of the second article of clothing to the image of the first article of clothing; and (Carroll ¶43 compares the articles of clothing to find matches)
providing a recommendation as to whether the images of the first and second articles of clothing match based on the plurality of clothing matching characteristics. (Carroll ¶54-55 provides feedback about the articles of clothing)

Carroll does not disclose wherein the plurality of matching characteristics comprise a user's hair color.
However, Penner ¶76 discloses using hair color as part of outfit recommendations.  It would have been obvious to modify the system of Carroll to include the use of hair color as part of the recommendation algorithm in order to improve the recommended clothing sets as taught by Penner (¶76). 

Carroll and Penner do not disclose 
wherein the color palette matching characteristic is configured to recognize matching or complimentary colors based on a color wheel, neutral colors, shading, core colors, accent colors, triad colors, and analogous colors. 

However, Rice, in a color matching disclosure teaches how to find matching or complimentary colors, discloses at ¶31 discloses the well-known use of color wheels (hue ranges form 0-360 degrees [a wheel]), core color, shading, accent, triad, analogous colors; ¶6, 100 neutral colors).  It thus would have been obvious to utilize the well-known color theory methods as taught by Rice with in order to provide color recommendations with predictable results. 

15. The method of claim 14 further comprising receiving user input on the plurality of clothing matching characteristics.  (Carroll ¶46 receives categories of clothing)

19. The method of claim 14 further comprising providing a recommendation for a plurality of additional articles of clothing that match the image of the first article of clothing. (Carroll Claim 6 discloses additional articles of clothing)

20. The method of claim 14, further comprising providing a recommendation for a plurality of accessories that match the image of the first article of clothing.  (Carroll ¶17 discloses jewelry as part of its definition of articles of clothing, although jewelry is often considered an accessory)

Claim 11 is rejected under 35 USC 103 as being unpatentable over US 2018/0046882 Carroll, Penner, and Rice in view of US 2010/0265311 Carpenter, Jr. et al. (hereafter Carpenter). 

Carroll, Penner, and Rice do not disclose
11. The non-transitory, computer-readable medium according to claim 1, wherein the at least one processor provides a recommendation for a watch and a belt that match the first article of clothing.  
It is noted that Carroll ¶17 discloses jewelry as part of its definition of articles of clothing, although jewelry is often considered an accessory.  Carpenter ¶96 discloses recommending a belt and watch as part of a complete outfit of recommendations.  Thus, it would have been obvious to modify the system of Carroll to utilize recommending a watch and belt as a simple substitution of other accessories with predictable results as well as for the purposes of providing a complete outfit recommendation as taught by Carpenter (¶96). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684